Title: To John Adams from Samuel Adams, 9 January 1777
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Baltimore Jany 9 1777
     
     I have every Day for a Month past been anxiously expecting the Pleasure of seeing you here, but now begin to suspect you do not intend to give us your Assistance in Person. I shall therefore do all that lies in my Power to engage your epistolary Aid. You will by every Opportunity receive my Letters, and, I dare say, you will be so civil to me as to answer at least some of them.
     I have given our Friend Warren, in one of my Letters to him, the best Reason I could, for the sudden Removal of Congress to this Place. Possibly he may have communicated it to you. I confess, it was not agreable to my Mind; but I have since alterd my Opinion, because we have done more important Business in three Weeks than we had done, and, I believe, should have done at Philadelphia in six Months. As you are a Member of Congress, you have a Right to know all that has been done; but I dare not commit it to Paper, at a Time when the safe Carriage of Letters is become so precarious. One thing I am very sollicitous to in­form you, because I know it will give you great Satisfaction. If you recollect our Conversation at New Haven, I fancy you will understand me, when I tell you, that to one Place we have added four, and increasd the Number of Persons from three to six. I hate this dark mysterious Manner of writing but Necessity requires it.
     You have heard of the Captivity of General Lee? Congress have directed Genl. Washington to offer six Hessian Field Officers in Exchange for him. It is suspected that the Enemy chuse to consider him as a Deserter, bring him to Tryal in a Court Martial and take his Life. Assurances are orderd to be given to General Howe, that five of those Officers together with Lt. Coll. Campbel will be detaind and all of them receive the same Measure that shall be meted to him. This Resolution will most certainly be executed.
     We have this Day passd a Recommendation to the Council of Massachusetts Bay of a very important Nature. It will be sent by this Express to the Council, to whom I refer you for a Perusal of it.
     Our Affairs in France and Spain wear a promising Aspect, and we have taken Measures to put them on a respectable Footing in other Parts of Europe; and I flatter myself too much if we do not succeed.
     The Progress of the Enemy thro’ the Jerseys has chagrind me beyond Measure, but I think we shall reap the Advantage in the End. We have already beat a Part of their Army at Trenton, and the inclosd Paper will give you a further Account which we credit, though not yet authenticated. The late Behavior of the People of Jersey, was owing to some of their leading Men, who instead of directing and animating most shamefully deserted them. When they found a Leader in the brave Coll. Ford they followd him with Alacrity. They have been treated with savage Barbarity by the Hessians, but, I believe, more so by Britains. After they have been most inhumanly usd in their Persons without Regard to Sex or Age, and plunderd of all they had without the least Compensation, Lord Howe and his Brother (now Sir William Knt of the Bath) have condescended to offer them Protections for the free Enjoyment of their Effects.
     You have seen the Power with which General Washington is vested for a limitted Time. Congress is very attentive to the Northern Army, and Care is taking effectually to supply it with every thing necessary this Winter for the next Campaign. General Gates is here. How shall we make him the Head of that Army.
     We are about establishing Boards of War, Ordnances Navy and Treasury, with a Chamber of Commerce, each of them to consist of Gentlemen who are not Members of Congress. By these Means I hope our Business will be done more systematically, speedily and effectually.
     Great and heavy Complaints have been made of Abuse in the Director Generals Department in both our Armies. Some, I suppose, without Grounds, others with too much Reason. I have no Doubt but as soon as a Committee reports, which is expected this Day, both Morgan and Stringer will be removd, as I think they ought.
     To the Eighty Eight Battalions orderd to be raisd; Sixteen are to be added, which with Six to be raisd out the Continent at large will make one hundred and ten, besides three thousand horse, three Regiments of Artillery and a Company of Engineers. We may expect fifty or sixty thousand of the Enemy in June next. Their Design will still be to subdue the obstinate States of New England. It was the Intention that Carleton should winter in Albany, Howe in New York and Clinton at Rhode Island, that with Reinforcement in the Spring, they might be ready to attack New England on all sides. I hope every possible Method will be used to quicken the new Levies, and that the Fortifications in the Harbour of Boston will be in complete Readiness. Much will depend upon our Diligence this Winter.
     The Attention of Congress is also turnd to the Southward. Forts Pitt and Randolph are to be garrisond, and Provision laid up for 2000 Men for Six Months. By the last Accounts from South Carolina we are informd, that late Arrivals have supplyd them with every thing necessary for their Defence.
     I have written in great Haste, and have Time only to add that I am with sincere Regards to your Lady and Family, very cordially Your Friend
     
      Samuel Adams
     
     
      PS Dr. Morgan and Dr. Stringer are dismissd without any Reason assignd which Congress could of Right do, as they held their Places during Pleasure. The true Reason, as I take it, was the general Disgust and the Danger of the Loss of an Army arising therefrom.
     
     
    